DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are pending.
Claims 1, 2 and 4-26 are rejected.
Claim 3 is objected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2020 was considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for the limitation the demethylation step is carried out at an oxygen partial pressure below 0.1 bar as .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the metal hydrogen sulfide compound" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because neither claim 9 nor claim 1 disclose a metal hydrogen sulfide compound.
Claim 18 recites the limitation "the metallo-silicate catalyzed zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim because neither claim 2 nor claim 1 disclose a metallo-silicate catalyzed zone.
Claim 24 recites the limitation "the carboxylate salt" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not disclose a carboxylate salt.
Claim 25 recites the limitation "the metallo-silicate catalyzed step" in line 2.  There is insufficient antecedent basis for this limitation in the claim because neither of claims 1-3 disclose a metallo-silicate catalyzed step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaba et al. (WO 2016/174231 A1) in view of Hagiya et al. (US 2013/0072713 A1) and further in view of Garwood et al. (US 3,247,278) and Choi et al. (KR 2016129258 A).
Sadaba et al. disclose a process for preparing methionine α-hydroxy analogue and derivatives thereof having the claimed formula (II) (see page 3, line 20 to page 4, line 4).  The process includes a reaction of a sugar with a metallo-silicate material in the presence of sulfur compound, which can be methane thiol, and a solvent, which can be methanol (see page 4, line 9 to page 8, line 28).   It is also disclosed that it is known that methionine α-hydroxy analogue methyl ester [a compound having the claimed formula (I)] can be prepared via a free radical addition of methythiol to a non-conjugated olefinic substrate, i.e., methyl vinylglycolate [a compound having the claimed formula (III)] ( see page 2, lines 7-12).   The process of Sadaba et al. is conducted in a reaction vessel at a temperature range of less than 250°, which encompasses the claimed temperature range of 0°C to 200°C.   The process can be carried out in a batch scale reaction or a 
	Sadaba et al. differ from claim 2 in that it is not expressly disclosed to recover the methane thiol formed.  However, Sadaba et al. disclose that hydrogen sulfide can be used to form methane thiol, which is also suitable for use as the compound for producing 2-hydroxy-4-mercapto-butanoic acid or esters thereof.  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that when carrying out the reaction in a continuous flow reaction any useful product could be recycled in order to increase the yield of the 2-hydroxy-4-mercapto-butanoic acid or esters thereof.
	Sadaba et al. differ from claims 9 and 10 in that it is not required that the hydrogen sulfide anion is provided in the form of a hydrogen sulfide salt, in particular one selected from LiSH, NaSH, KSH, Ca(SH)2, Mg(SH)2 or a combination thereof.
	However, Sadaba et al. do disclose that the methionine α-hydroxy analogue and derivatives thereof may be reacted with a basic aqueous solution, such as aqueous NaOH or KOH (see page 13, lines 4-6).  
Hagiya et al. disclose that hydrolysis of a 4-methylthio-2-oxo-butanoic acid ester has be carried out with any alkaline hydrolysis including alkali metal hydroxides and alkali metal hydrogen carbonates  (see paragraphs 0172-0173).  

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that an alkali metal hydrosulfide could be used for alkaline hydrolysis in the method of Sadaba et al., since it was known that any base could be used for the hydrolysis of a 4-methylthio-2-oxo-butanoic acid ester, as taught by Hagiya et al. and Choi et al. disclose that like alkali metal hydroxides and alkali metal carbonates, alkali metal hydrosulfides are known bases. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Sadaba et al. differ from the instant claims that it is not required to obtain the compound of formula (III) using a hydrogen sulfide anion.
However, Sadaba et al. do disclose that the methionine α-hydroxy analogue esters may be reacted with aqueous HCl or solid acid catalyst (see page 13, lines 4-9).  
Hagiya et al. disclose that hydrolysis of a 4-methylthio-2-oxo-butanoic acid ester has be carried out with any acid hydrolysis including use of hydrochloric acid or organosulfonic acid (see paragraphs 0172-0173).  
Garwood et al. disclose acidic compounds that include hydrochloric acid and hydrosulfuric acid (see column 9, lines 59-74).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that hydrosulfuric acid could be used for acidic hydrolysis in place of hydrochloric acid in the method of Sadaba et al., since it was known that any acid could be used for the hydrolysis of a 4-methylthio-2-oxo-butanoic acid ester, as taught by Hagiya et al. and Garwood et al. disclose that like hydrochloric acid, hydrosulfuric acid is a known acid. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Sadaba et al. differ from claim 15 in that the oxygen partial pressure is not disclosed and claim 16 in that a pressure of 11 bar at 170°C is used in the batch reaction in Example 1, which touches the claimed pressure range of 0.1 to 10 bar.  
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the pressure based upon the  temperature of the reaction.  Thus, since the process of Sadaba et al. teach a temperature range that encompasses the claimed temperature range the skilled artisan would have found it obvious to select higher or lower pressures than 11 bar based upon  whether the temperature selected is higher or lower than the temperature the 170°C of Example 1.
Sadaba et al. differ from claim 17 in that the molar ratio of hydrogen sulfide anion relative to the methyl ester is not expressly disclosed to be in the range of 1:100 to 100:1.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the molar ratio of hydrogen sulfide anion relative to the methyl ester is within the claimed range, since Sadaba et al. is able to obtain salts and acid derivatives of the methionine α-hydroxy analogue ester.
Sadaba et al. differ from claim 24 in that it is not disclosed that the carboxylate salt is exposed to an ion exchange step.
Hagiya et al. disclose that after hydrolysis is complete the reaction mixture obtained can be subjected to post treatment and an isolation treatment (see paragraphs 0174-0175).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to subject the carboxylate salt of Sadaba et al. to an ion exchange step, since Hagiya et al. disclose that after hydrolysis is complete the reaction mixture obtained can be subjected to post treatment and an isolation treatment.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest recovering methane thiol from the demethylation step and using the recovered methane thiol in a hydrothiolation step. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699